 In theMatter of THE GATES RUBBER COMPANYandDENVER PRINTING,PRESSMEN AND ASSISTANTSUNION No.40 AND DENVER TYPOGRAPH-ICAL UNION No. 49Cases Nos. C-1 144 and C-1115.Deoided June 8, 1939RubberManufacturing Indus try-Interfere ace,Restraint,andCoercion:charges of,not sustained except as regardsthe refusaltobargain-CollectiveBargaining:refusal to bargaincollectively with unions after Board had certifiedrepresentatives on groundthat certification withoutan election was not sub-stantiatedby evidence-Remedy: ordered to bargain collectively with theunions ; petitions renouncing the union signed by employees some months afterthe refusalto bargaincollectively does not affect the orderto bdrgaincollectivelywiththe unions.Mr. Charles A. Graham,for the Board.Mr. Hudson MooreandMr. Dayton Denious,of Denver, Colo., forthe respondent.Mr. W. D. Ament,of Denver, Colo., for the Typographical Union.Mr. S. W. Johnson,of Denver, Colo., for the Pressmen's Union.Mr. Francis Hoague,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon separate charges and amended charges duly filed by DenverPrinting Pressmen and Assistants Union No. 40, herein called thePressmen's Union, and by Denver Typographical Union No. 49, hereincalled the Typographical Union, and after having ordered that thetwo casesbe consolidated, the National Labor Relations Board, hereincalled the Board, by Aaron W. Warner, Regional Director for theTwenty-second Region (Denver, Colorado), issued its complaintdatedNovember 28, 1938, against The Gates Rubber Company,Denver, Colorado, herein called the respondent, alleging that therespondent had engaged in and was engagingin unfairlabor prac-ticesaffecting commerce, within the meaning of Section 8 (1) and(5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.With respect to the unfair labor practices, the complaintallegedin substance that on July 14, 1938, the Board, after having con-13 N. L.R. B., No. 21.158 THE GATES. RUBBER CODIPANY159dueted, an investigation and hearing, certified the Pressmen's Unionand the Typographical Union as'the exclusive representatives of theemployees ' of the letter press printing department, exclusive of cler-ical help, and the employees of the composing room, respectively, forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment;and, that thereafter the respondent refused to bargain collectively'with either of the two Unions.On November 28, 1938, a copy of the complaint, accompanied by anotice of hearing, was duly served on the respondent, the Press-men's Union, and the Typographical Union.On December 3, 1938,the respondent filed an answer, admitting that the Pressmen's Unionand the Typographical Union had been certified by the Board andthat the respondent had refused to bargain collectively with' them,but denying that the respondent had engaged in any unfair laborpractices and challenging the validity of the Board's certificationsand the authority of the Pressmen's Union and the TypographicalUnion to represent any of the respondent's employees for the pur-poses of collective bargaining.Pursuant to notice, a hearing was held in Denver, Colorado, onDecember 8, 1938, before J. J. Fitzpatrick, the Trial Examiner dulydesignated by the Board.The Board and the respondent were rep-resented by counsel, and the Pressmen's Union and TypographicalUnion by their representatives.Full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence wasafforded all parties.During the course of the hearing the TrialExaminer made several rulings on objections to the admission ofevidence and on motions of the parties.The Board has reviewedthese rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.At theclose of the hearing the Trial Examiner afforded opportunity fororal argument and to file briefs.Thereafter the Trial Examiner filed his Intermediate Report,dated January 21, 1939, a copy of which was duly served on all parties,finding that the respondent had engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (5)and Section 2 (6) and (7) of the Act, and recommending that therespondent cease and desist from its unfair labor practices; uponrequest, bargain collectively with the Pressmen's Union and theTypographical Union; and take certain other action to remedy thesituation brought about by the unfair labor practices.On Febru-ary 3, 1939, the respondent filed exceptions to the Intermediate Re-port and requested oral argument before the Board.On March 3,1939, the respondent filed a brief in support of its exceptions. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 14, 1939, pursuant to notice duly served on the re-spondent, the Pressmen's Union, and the Typographical Ui4on; ahearing was held before the Board in Washington, D. C., for the,purpose of oral argument.All parties appeared by counsel andpresented oral argument before the Board.The Board has considered -the exceptions of the respondent and,in so far as they are inconsistent with the findings, conclusions, andorder set forth below, finds no merit in them.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE RESPONDENTThe Gates Rubber Company is engaged at its plant in Denver,Colorado, in the processing, fabrication, and manufacture of auto-mobile tires, inner tubes, hose, V-belts, and similar products of therubber industry.Of the raw materials purchased by the respondentfor its operations, approximately 75 per cent are shipped to therespondent from outside the State of Colorado.During 1937 therespondent's gross sales exceeded $11,000,000 in value, approxi-mately $8,000,000 worth of which were shipped to purchasers out-side of Colorado.The respondent maintains at its plant a print shop which is prin-cipally engaged in printing stationery, forms for the office, factoryand sales departments, labels to indicate the manner of shipment andto designate the type of product, catalogs, advertising, and otherprinted matter for use by the respondent.The print shop is dividedinto four departments.The instant proceedings involve only theemployees of the letter press printing department and the composingroom.At the oral argument the respondent's attorney conceded theBoard's jurisdiction in these proceedings.II.THE ORGANIZATIONS INVOLVEDDenver Printing Pressmen and Assistants Union No. 40 is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership all employees of the respondent who workin the letter press printing department, excluding clerical employees.Denver Typographical Union No. 49 is a labor organization affili-ated with the American Federation of Labor, admittingto its mem-bership all employees of the respondent who work in the composingroom. THE GATES RUBBERCOMPANY161III.THE UNFAIR LABOR PRACTICESPursuant to separate petitions for investigation and certificationof representatives under Section 9 (c) of the Act duly filed by thePressmen's Union and the Typographical Union, respectively, andafter a hearing held on March 28 and 29, 1938, the Board issued aDecision,' dated July 14, 1938, in which it found that the employeesof the respondent in the letter press printing department, excludingclerical employees, and the employees of the respondent in the com-posing room, constituted separate units appropriate for the purposesof collective bargaining.It also found that the Pressmen's Unionand the Typographical Union had been designated and selected by a.majority of the employees in the respective units as their representa-tive for the purposes of collective bargaining.The Board thereforecertified the Pressmen's Union and the Typographical Union as theexclusive bargaining representative of all the employees of the re-spondent in the respective units.-On July 22, 1938, the respondent filed a written motion to vacatethe, findings and certifications and to reopen the record for furtherevidence.The Board denied this motion.On August 18, 1938, the Pressmen's Union and the TypographicalUnion requested the respondent to bargain collectively in respect torates of pay, wages, hours of employment, and other conditions ofemployment.On August 22, 1938, the respondent sent a letter to theUnions and to the Board refusing to bargain collectively unless anduntil elections should be held among the employees and the respec-tiveUnions designated in such elections by a majority of the em-ployees in the appropriate units.The respondent takes the position that the certifications by theBoard of the Pressmen's Union and the Typographical Union as ex-clusive bargaining representatives are invalid because not supportedby evidence. It contends in this connection that it would have sub-mitted at the hearing on the representation cases evidence that nu-merous employees did not desire to be represented by the respectiveUnions except for an erroneous ruling by the Trial Examiner.Atsuch hearing, the Trial Examiner excluded the testimony of twoemployees who had signed authorization blanks, designating thePressmen's Union as bargaining representative that they no longerwished the Pressmen's Union to represent them.He also excludedtestimony of two employees who had signed membership applicationforms of the Typographical Union that they no longer wished theTypographical Union to represent, them.The Board reversed therulings of the Trial Examiner in excluding such testimony, but28 N. Z.R. B. 303. 162DECISIONS,OF NATIONALLABOR'RELATIONS BOARDfound that the defection of two employees- from each union left un-impeached the evidence of the authority of the Unions to representa majority of the employees in the respective units. The respondentasserts that it did not produce other employees who would also havetestified as to a change in their desires concerning representation be-cause it felt that in view of the Trial Examiner's ruling and de-meanor it would have been highly improper and contemptuous to doso.The record, however, does not support this contention.There isno evidence in the record that the Trial Examiner in any wise limitedthe respondent regarding any offers of proof which it desired, tomake. Indeed, there is evidence to the contrary.After counsel forthe respondent had produced one witness and made an offer of proofthat such witness no longer desired representation by a union, theTrial Examiner asked how many such witnesses the respondent in-tended to produce.Counsel for the respondent replied : "at least 4and maybe the entire list of employees.At this time we will call atleast 4."The respondent then produced three additional witnessesand made a thorough offer of proof as to each witness, with thecomplete acquiescence of the Trial Examiner.There was no inti-mation thereafter of any desire on the part of the respondent to makeany additional similar offers of proof.We find that the respondenthad full opportunity to make such offers of proof as it desired andthat it was not prejudiced by the rulings of the Trial Examiner.We conclude therefore that the objection to the certifications basedon the ruling of the Trial Examiner and the alleged lack of oppor-tunity to offer proof regarding the desires of the employees' con-cerning representation is without merit.In its motion dated July 22, to vacate the certifications of the Press-men's Union and the Typographical Union and to reopen the recordfor further evidence, the respondent alleged that it would producecertain named employees from the letter press printing departmentand from the composing room who would testify that they did not atthe time of the representation proceeding or thereafter; desire to berepresented by the Pressmen's Union or by the Typographical-Union.The Board properly denied this motion inasmuch as the respondenthad full opportunity, as noted above, to make an offer of proof' as.to the desires of such employees concerning representation but failedto do so.At the hearing on December 8, 1938, the respondent sought to es-tablish, through offers of proof, that two employees who had author-ized the Pressmen's Union to represent them were discharged, for;cause between the date of the hearing in the representation cases andthe date of the Board's certification of the Pressmen's Union as ex-clusive bargaining representative.The Trial Examiner excluded such THE GATES RUBBER COMPANY163evidence.We find 'it unnecessary to pass upon this ruling inasmuchas the majority status. of the Pressmen's Union would not be affectedby the said discharges.Such discharges would leave 13 employees-in . the letter press printing department, excluding clerical employees.The evidence presented at the hearing in the representation casesshowed that 7 of such 13 employees desired to be represented by thePressmen's Union.We find that on or about August 22, 1938, the respondent refusedto bargain collectively with the Pressmen's Union and the Typograph-icalUnion as the representatives of its employees in the letter pressprinting department, excluding clerical employees, and of its employ-ees iii'the composing room, respectively, with respect to rates of pay,wages, hours of employment, and other conditions of employment,and thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair labor prac-tices,we shall order it to cease and desist therefrom and to take af-firmative action designed to effectuate the policies of the Act and torestore as nearly as possible the situation that existed prior to' thecommission of the unfair labor practices.The respondent sought to establish, through offers of proof, thaton December 1 or 2, 1938, 11 employees in the pressroom and 6 em-ployees in the composing room signed statements revoking any pre-vious designation by them of the Pressmen's Union and the Typo-graphicalUnion, respectively, as their bargaining representative.It contends, therefore, that subsequent to August 22, 1938, the dateof the unlawful refusals to bargain, the Pressmen's Union and theTypographical Union lost any majority which they may previouslyhave had.We cannot, however, attach significance to the said offersof proof.Section 10 (c) of the Act authorizes the Board, upon find-ing that a person "has engaged in or is engaging in" an unfair laborpractice, to order such person "to take such affirmative action ... aswill effectuate the policies of the Act."This section is designed to 164DECISIONS, QF. NATIONAL, .LABOR 'RELATIONS BOARD,enable the Board to restore, as nearly as possible, thestatus quohad,the unfair labor practices not been 'committed.. The refusals - to. bar-gain collectively disrupts the morale; of the 'men, has a deterring-effect upon the organizational activity of the unions and a discourag-ing influence on members already gained which tends to induce them;to' drop, from the, ranks.If an order to bargain, collectively cannotbe deemed an appropriate remedy for the refusals to bargain collec-tively unless the majorities of the unions are kept intact until theBoard can issue ; a decision, the plain policy and intent) of the Actwill be defeated:The respondent would be permitted further toevade the,obligation of Section 8 (5) of the Act by profiting from thediscouraging effects of its already accomplished violation of that veryobligation.As we have stated previously,' we cannot concede the,validity of such a doctrine of futility.We hold that to effectuatethe policies of" the Act, the respondent's refusals to bargain must beremedied by orders to bargain, based on the majorities existing onthe date of the refusals to bargain."Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONcr usIONS OF LAW1.Denver Printing Pressmen and Assistants Union No. 40 andDenver Typographical Union No. 49 are labor organizations withinthe meaning of Section 2 (5) of the Act.2.The employees of the respondent in the letter press printingdepartment, excluding clerical employees, constitute a unit appro-priate for the purposes of collective' bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.3.Denver Printing Pressmen and Assistants Union No. 40 was onJuly 14) 1938, and at all times thereafter has been, the exclusive repre-sentative of all the employees in such unit for the purposes of collec-tive bargaining within the meaning of Section 9 (a) of the NationalLabor Relations Act.4.By' refusing and continuing to refuse to bargain with DenverPrinting Pressmen and Assistants Union No. 40 as the exclusive repre-sentative of the employees in the above-stated unit, the respondenthas engaged' in and is engaging in unfair labor practices within themeaning of Section 8 (5) of the Act.2 SeeMatterof Inland Steel CompanyandSteelWorkersOrganizingCommittee. andAmalgamated Association of Iron,Steel, andTin Workersof,North.Amertca,Lodge Nos.64, 1010, and 1101,9N.LR. B. 783.'9 See'Matter:of Inland Steel,CompanyandSteelWorkers Organizing= -Committee andAmalgamatedAssociationof -Iron, Steel,and TinWorkers of North America,Lodge Nos.64, 1010,' and 1101,9 N. L R. B. 783;Matter of Somerset Shoe CompanyandUnitedShoe Workersof America, 5 N. L.R. B. 486;Matterof Burnside Steel Foundry CompanyandAmalgamatedAssociationof Iron, Steel, and Tin WorkersofNorth America, 7N. L. R. B. 714. THE GATES RUBBER COMPANY1655.The employees of the respondent in the composingroom con-stitute a' unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor Rela-tions Act.6.Denver Typographical Union No. 49 was on July 14, 1938, andat all times thereafter has been, the exclusive representative of all theemployees in such unit for .the purposes of collective bargainingwithin the meaning of Section 9 (a) of the National-Labor Rela-tions Act.7.I.By refusing and continuing to refuse to bargain with DenverTypographical Union No. 49 as the exclusive representative, of, theemployees in the above-stated unit, the respondent has engaged inand is engaging in unfair labor practices within the meaning ofSection 8 (5) of the Act.8.By its refusals to bargain collectively with the Pressmen's Unionand with the Typographical Union, thereby interfering with, re-straining, and coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act, the respondent has engaged inand is engaging in unfair' labor practices within themeaning ofSection 8 (1) of the Act.4-The aforesaid unfair labor practices,are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10 (c) of the National Labor Relations Act, the,National Labor: Relations Board hereby orders that the respondent,The Gates Rubber Company, Denver, Colorado, and its officers,agents, successors, and assigns shall:1.Cease and desist :(a)From refusing to bargain collectively with Denver PrintingPressmen and Assistants Union No. 40 as the exclusive representa,tive of all employees of the respondent in the letter press printingdepartment, excluding clerical employees;(b)From refusing to bargain collectively with Denver Typo.graphical Union No. 49 as the exclusive representative of all the em-ployees of the respondent in the composing room;(c)From in any other manner interfering with, restraining, orcoercing its employees in theexerciseof the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theAct.187930-39-vol. 13-12 166DECISIONS- OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with the Denver PrintingPressmen and Assistants Union No. 40 as the exclusive representa-tive of all the employees of the respondent in the letter press print-ing department, excluding clerical employees, in respect to rates ofpay,wages,hours of employment, and other conditions ofemployment;(b)Upon request, bargain collectively with Denver Typograph-ical Union No. 49 as the exclusive representative of all the employeesof the respondent in the composing room in respect to rates of pay,wages, hours of employment, and other conditions of employiia^ht;(c)Post immediately notices to its, employees in conspicuousplaces throughout its composing room and letter press printing de-partment stating (1) that the respondent will cease and desist asaforesaid; and (2) that the respondent will take the affirmative actionas aforesaid;(d)Maintain such notices for a period of sixty (60) consecutivedays from the date of posting;(e)Notify the Regional Director for the Twenty-second Regionin writing within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.AND IT ISFURTHER ORDEREDthat the complaint, in so far as it allegesthat the respondent by acts other than its refusals to bargain col-lectively has engaged in unfair labor practices, be, and it hereby is,dismissed.Mr. WILLIAM M. LEISERSON took no partin the consideration of theabove Decision and Order.